(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 UNITED STATES v. CASTLEMAN

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

   No. 12–1371. Argued January 15, 2014—Decided March 26, 2014
Respondent Castleman moved to dismiss his indictment under 18
U.S. C. §922(g)(9), which forbids the possession of firearms by any-
  one convicted of a “misdemeanor crime of domestic violence.” He ar-
  gued that his previous conviction for “intentionally or knowingly
  caus[ing] bodily injury to” the mother of his child, App. 27, did not
  qualify as a “misdemeanor crime of domestic violence” because it did
  not involve “the use or attempted use of physical force,” 18 U.S. C.
  §921(a)(33)(A)(ii). The District Court agreed, reasoning that “physi-
  cal force” must entail violent contact and that one can cause bodily
  injury without violent contact, e.g., by poisoning. The Sixth Circuit
  affirmed on a different rationale. It held that the degree of physical
  force required for a conviction to constitute a “misdemeanor crime of
  domestic violence” is the same as that required for a “violent felony”
  under the Armed Career Criminal Act (ACCA), §924(e)(2)(B)(i)—
  namely, violent force—and that Castleman could have been convicted
  for causing slight injury by nonviolent conduct.
Held: Castleman’s conviction qualifies as a “misdemeanor crime of do-
 mestic violence.” Pp. 4–16.
    (a) Section 922(g)(9)’s “physical force” requirement is satisfied by
 the degree of force that supports a common-law battery conviction—
 namely, offensive touching. Congress presumably intends to incorpo-
 rate the common-law meaning of terms that it uses, and nothing sug-
 gests Congress intended otherwise here. The Sixth Circuit relied up-
 on Johnson v. United States, 559 U.S. 133, in which the common-law
 meaning of “force” was found to be a “comical misfit,” id., at 145,
 when read into ACCA’s “violent felony” definition. But Johnson re-
 solves this case in the Government’s favor: The very reasons for re-
 jecting the common-law meaning in Johnson are reasons to embrace
2                   UNITED STATES v. CASTLEMAN

                                  Syllabus

    it here. First, whereas it was “unlikely” that Congress meant to in-
    corporate in ACCA’s “violent felony” definition “a phrase that the
    common law gave peculiar meaning only in its definition of a misde-
    meanor,” id., at 141, it is likely that Congress meant to incorporate
    the misdemeanor-specific meaning of “force” in defining a “misde-
    meanor crime of domestic violence.” Second, whereas the word “vio-
    lent” or “violence” standing alone “connotes a substantial degree of
    force,” id., at 140, that is not true of “domestic violence,” which is a
    term of art encompassing acts that one might not characterize as “vi-
    olent” in a nondomestic context. Third, whereas this Court has hesi-
    tated to apply ACCA to “crimes which, though dangerous, are not
    typically committed by those whom one normally labels ‘armed career
    criminals,’ ” Begay v. United States, 553 U.S. 137, 146, there is no
    anomaly in grouping domestic abusers convicted of generic assault or
    battery offenses together with others whom §922(g) disqualifies from
    gun ownership. In addition, a contrary reading would have made
    §922(g)(9) inoperative in at least ten States when it was enacted.
    Pp. 4–10.
       (b) Under this definition of “physical force,” Castleman’s conviction
    qualifies as a “misdemeanor crime of domestic violence.” The appli-
    cation of the modified categorical approach—consulting Castleman’s
    state indictment to determine whether his conviction entailed the el-
    ements necessary to constitute the generic federal offense—is
    straightforward. Castleman pleaded guilty to “intentionally or know-
    ingly caus[ing] bodily injury to” the mother of his child, and the
    knowing or intentional causation of bodily injury necessarily involves
    the use of physical force. First, a “bodily injury” must result from
    “physical force.” The common-law concept of “force” encompasses
    even its indirect application, making it impossible to cause bodily in-
    jury without applying force in the common-law sense. Second, the
    knowing or intentional application of force is a “use” of force. Leocal
    v. Ashcroft, 543 U.S. 1, distinguished. Pp. 10–13.
       (c) Castleman claims that legislative history, the rule of lenity, and
    the canon of constitutional avoidance weigh against this Court’s in-
    terpretation of §922(g)(9), but his arguments are unpersuasive.
    Pp. 14–15.
695 F.3d 582, reversed and remanded.

  SOTOMAYOR, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, GINSBURG, BREYER, and KAGAN, JJ., joined. SCAL-
IA, J., filed an opinion concurring in part and concurring in the judg-
ment. ALITO, J., filed an opinion concurring in the judgment, in which
THOMAS, J., joined.
                        Cite as: 572 U. S. ____ (2014)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 12–1371
                                   _________________


   UNITED STATES, PETITIONER v. JAMES ALVIN 

                 CASTLEMAN

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                                [March 26, 2013]


  JUSTICE SOTOMAYOR delivered the opinion of the Court.
  Recognizing that “[f]irearms and domestic strife are a
potentially deadly combination,” United States v. Hayes,
555 U.S. 415, 427 (2009), Congress forbade the possession
of firearms by anyone convicted of “a misdemeanor crime
of domestic violence.” 18 U.S. C. §922(g)(9). The re-
spondent, James Alvin Castleman, pleaded guilty to the
misdemeanor offense of having “intentionally or knowingly
cause[d] bodily injury to” the mother of his child. App.
27. The question before us is whether this conviction
qualifies as “a misdemeanor crime of domestic violence.”
We hold that it does.
                           I

                           A

  This country witnesses more than a million acts of
domestic violence, and hundreds of deaths from domestic
violence, each year.1 See Georgia v. Randolph, 547 U. S.
——————
  1 See Dept. of Justice (DOJ), Bureau of Justice Statistics (BJS), J.

Truman, L. Langton, & M. Planty, Criminal Victimization 2012 (Oct.
2013) (Table 1) (1,259,390 incidents of domestic violence in 2012),
2                UNITED STATES v. CASTLEMAN

                         Opinion of the Court

103, 117–118 (2006). Domestic violence often escalates in
severity over time, see Brief for Major Cities Chiefs Asso-
ciation et al. as Amici Curiae 13–15; Brief for National
Network to End Domestic Violence et al. as Amici Curiae
9–12, and the presence of a firearm increases the likeli-
hood that it will escalate to homicide, see id., at 14–15;
Campbell et al., Assessing Risk Factors for Intimate Part-
ner Homicide, DOJ, Nat. Institute of Justice J., No. 250,
p. 16 (Nov. 2003) (“When a gun was in the house, an
abused woman was 6 times more likely than other abused
women to be killed”). “[A]ll too often,” as one Senator
noted during the debate over §922(g)(9), “the only differ-
ence between a battered woman and a dead woman is the
presence of a gun.” 142 Cong. Rec. 22986 (1996) (state-
ment of Sen. Wellstone).
   Congress enacted §922(g)(9), in light of these sobering
facts, to “ ‘close [a] dangerous loophole’ ” in the gun control
laws: While felons had long been barred from possessing
guns, many perpetrators of domestic violence are convicted
only of misdemeanors. Hayes, 555 U.S., at 418, 426.
Section 922(g)(9) provides, as relevant, that any person
“who has been convicted . . . of a misdemeanor crime of
domestic violence” may not “possess in or affecting com-
merc[e] any firearm or ammunition.” With exceptions that
do not apply here, the statute defines a “misdemeanor
crime of domestic violence” as
     “an offense that . . . (i) is a misdemeanor under Fed-
     eral, State, or Tribal law; and (ii) has, as an element,
     the use or attempted use of physical force, or the

——————
online at http://www.bjs.gov/content/pub/pdf/cv12.pdf (all Internet ma-
terials as visited Mar. 19, 2014, and available in Clerk of Court’s
case file); DOJ, BJS, C. Rennison, Crime Data Brief, Intimate Partner
Violence, 1993–2001, p. 1 (Feb. 2003) (violence among intimate part-
ners caused deaths of 1,247 women and 440 men in 2000), online at
http://www.bjs.gov/content/pub/pdf/ipv01.pdf.
                  Cite as: 572 U. S. ____ (2014)            3

                      Opinion of the Court

    threatened use of a deadly weapon, committed by a
    current or former spouse, parent, or guardian of the
    victim, by a person with whom the victim shares a
    child in common, by a person who is cohabiting with
    or has cohabited with the victim as a spouse, parent,
    or guardian, or by a person similarly situated to
    a spouse, parent, or guardian of the victim.”
    §921(a)(33)(A).
This case concerns the meaning of one phrase in this
definition: “the use . . . of physical force.”
                              B
  In 2001, Castleman was charged in a Tennessee court
with having “intentionally or knowingly cause[d] bodily
injury to” the mother of his child, in violation of Tenn.
Code Ann. §39–13–111(b) (Supp. 2002). App. 27. He
pleaded guilty. Id., at 29.
  In 2008, federal authorities learned that Castleman was
selling firearms on the black market. A grand jury in the
Western District of Tennessee indicted him on two counts
of violating §922(g)(9) and on other charges not relevant
here. Id., at 13–16.
  Castleman moved to dismiss the §922(g)(9) charges,
arguing that his Tennessee conviction did not qualify as a
“misdemeanor crime of domestic violence” because it did
not “ha[ve], as an element, the use . . . of physical force,”
§921(a)(33)(A)(ii). The District Court agreed, on the the-
ory that “the ‘use of physical force’ for §922(g)(9) purposes”
must entail “violent contact with the victim.” App. to Pet.
for Cert. 40a. The court held that a conviction under the
relevant Tennessee statute cannot qualify as a “misde-
meanor crime of domestic violence” because one can cause
bodily injury without “violent contact”—for example, by
“deceiving [the victim] into drinking a poisoned beverage.”
Id., at 41a.
  A divided panel of the U. S. Court of Appeals for the
4               UNITED STATES v. CASTLEMAN

                       Opinion of the Court

Sixth Circuit affirmed, by different reasoning. 695 F.3d
582 (2012). The majority held that the degree of physical
force required by §921(a)(33)(A)(ii) is the same as required
by §924(e)(2)(B)(i), which defines “violent felony.” Id., at
587. Applying our decision in Johnson v. United States,
559 U.S. 133 (2010), which held that §924(e)(2)(B)(i) re-
quires “violent force,” id., at 140, the majority held that
Castleman’s conviction did not qualify as a “misdemeanor
crime of domestic violence” because Castleman could have
been convicted for “caus[ing] a slight, nonserious physical
injury with conduct that cannot be described as violent.”
695 F.3d, at 590. Judge McKeague dissented, arguing
both that the majority erred in extending Johnson’s defini-
tion of a “violent felony” to the context of a “misdemeanor
crime of domestic violence” and that, in any event, Castle-
man’s conviction satisfied the Johnson standard. Id., at
593–597.
   The Sixth Circuit’s decision deepened a split of author-
ity among the Courts of Appeals. Compare, e.g., United
States v. Nason, 269 F.3d 10, 18 (CA1 2001) (§922(g)(9)
“encompass[es] crimes characterized by the application of
any physical force”), with United States v. Belless, 338
F.3d 1063, 1068 (CA9 2003) (§922(g)(9) covers only “the
violent use of force”). We granted certiorari to resolve this
split, 570 U. S. ___ (2013), and now reverse the Sixth Cir-
cuit’s judgment.
                              II

                              A

  “It is a settled principle of interpretation that, absent
other indication, ‘Congress intends to incorporate the well-
settled meaning of the common-law terms it uses.’ ” Sek-
har v. United States, 570 U. S. ___, ___ (2013) (slip op., at 3).
Seeing no “other indication” here, we hold that Congress
incorporated the common-law meaning of “force”—namely,
offensive touching—in §921(a)(33)(A)’s definition of a “mis-
                     Cite as: 572 U. S. ____ (2014)                    5

                          Opinion of the Court

demeanor crime of domestic violence.”
   Johnson resolves this case in the Government’s favor—
not, as the Sixth Circuit held, in Castleman’s. In Johnson,
we considered whether a battery conviction was a “violent
felony” under the Armed Career Criminal Act (ACCA),
§924(e)(1). As here, ACCA defines such a crime as one
that “has as an element the use . . . of physical force,”
§924(e)(2)(B)(i). We began by observing that at common
law, the element of force in the crime of battery was “satis-
fied by even the slightest offensive touching.” 559 U.S., at
139 (citing 3 W. Blackstone, Commentaries on the Laws of
England 120 (1768)).2 And we recognized the general rule
that “a common-law term of art should be given its estab-
lished common-law meaning,” except “where that meaning
does not fit.” 559 U.S., at 139. We declined to read the
common-law meaning of “force” into ACCA’s definition of a
“violent felony,” because we found it a “comical misfit with
the defined term.” Id., at 145; see United States v. Ste-
vens, 559 U.S. 460, 474 (2010) (“[A]n unclear definitional
phrase may take meaning from the term to be defined”).
In defining a “ ‘violent felony,’ ” we held, “the phrase ‘physi-
cal force’ ” must “mea[n] violent force.” Johnson, 559 U.S.,
at 140. But here, the common-law meaning of “force” fits
perfectly: The very reasons we gave for rejecting that
meaning in defining a “violent felony” are reasons to em-
brace it in defining a “misdemeanor crime of domestic
violence.”3
——————
   2 We explained that the word “physical” did not add much to the word

“force,” except to distinguish “force exerted by and through concrete
bodies . . . from, for example, intellectual force or emotional force.”
Johnson, 559 U.S., at 138.
   3 Johnson specifically reserved the question whether our definition of

“physical force” would extend to 18 U.S. C. §922(g)(9). 559 U.S., at
143–144. And these reasons for declining to extend Johnson’s defini-
tion to §922(g)(9) serve equally to rebut the “presumption of consistent
usage” on which JUSTICE SCALIA’s concurrence heavily relies, post, at
1–2, 4.
6                 UNITED STATES v. CASTLEMAN

                          Opinion of the Court

    First, because perpetrators of domestic violence are
“routinely prosecuted under generally applicable assault
or battery laws,” Hayes, 555 U.S., at 427, it makes sense
for Congress to have classified as a “misdemeanor crime of
domestic violence” the type of conduct that supports a
common-law battery conviction. Whereas it was “unlikely”
that Congress meant to incorporate in the definition of a
“ ‘violent felony’ a phrase that the common law gave pecu-
liar meaning only in its definition of a misdemeanor,”
Johnson, 559 U.S., at 141, it is likely that Congress
meant to incorporate that misdemeanor-specific meaning
of “force” in defining a “misdemeanor crime of domestic
violence.”
    Second, whereas the word “violent” or “violence” stand-
ing alone “connotes a substantial degree of force,” id., at
140,4 that is not true of “domestic violence.” “Domestic
——————
  4 This portion of Johnson’s analysis relied heavily on Leocal v. Ash-

croft, 543 U.S. 1 (2004), in which we interpreted the meaning of a
“crime of violence” under 18 U.S. C. §16. As in Johnson and here, the
statute defines a “crime of violence” in part as one “that has as an
element the use . . . of physical force,” §16(a). In support of our holding
in Johnson, we quoted Leocal’s observation that “ ‘[t]he ordinary mean-
ing of [a “crime of violence”] . . . suggests a category of violent, active
crimes.’ ” 559 U.S., at 140 (quoting 543 U.S., at 11).
  The Courts of Appeals have generally held that mere offensive
touching cannot constitute the “physical force” necessary to a “crime of
violence,” just as we held in Johnson that it could not constitute the
“physical force” necessary to a “violent felony.” See Karimi v. Holder,
715 F.3d 561, 566–568 (CA4 2013); Singh v. Ashcroft, 386 F.3d 1228,
1233 (CA9 2004); Flores v. Ashcroft, 350 F.3d 666, 672 (CA7 2003);
United States v. Venegas-Ornelas, 348 F.3d 1273, 1275 (CA10 2003);
United States v. Landeros-Gonzales, 262 F.3d 424, 426 (CA5 2001); see
also United States v. Rede-Mendez, 680 F.3d 552, 558 (CA6 2012)
(commenting generally that “[i]n the crime of violence context, ‘the
phrase “physical force” means violent force’ ”); United States v. Hailese-
lassie, 668 F.3d 1033, 1035 (CA8 2012) (dicta). But see Hernandez v.
U. S. Attorney General, 513 F.3d 1336, 1340, n. 3 (CA11 2008) (per
curiam). The Board of Immigration Appeals has similarly extended
Johnson’s requirement of violent force to the context of a “crime of
                     Cite as: 572 U. S. ____ (2014)                     7

                          Opinion of the Court

violence” is not merely a type of “violence”; it is a term of
art encompassing acts that one might not characterize as
“violent” in a nondomestic context. See Brief for National
Network to End Domestic Violence et al. as Amici Curiae
4–9; DOJ, Office on Violence Against Women, Domestic
Violence (defining physical forms of domestic violence to
include “[h]itting, slapping, shoving, grabbing, pinching,
biting, [and] hair pulling”), online at http://www.ovw.
usdoj.gov/domviolence.htm.5 Indeed, “most physical as-
saults committed against women and men by intimates
are relatively minor and consist of pushing, grabbing,
shoving, slapping, and hitting.” DOJ, P. Tjaden & N.
Thoennes, Extent, Nature and Consequences of Intimate
Partner Violence 11 (2000).
  Minor uses of force may not constitute “violence” in the
generic sense. For example, in an opinion that we cited
——————
violence” under §16. Matter of Velasquez, 25 I. & N. Dec. 278, 282
(2010). Nothing in today’s opinion casts doubt on these holdings,
because—as we explain—“domestic violence” encompasses a range of
force broader than that which constitutes “violence” simpliciter.
  We note, as does JUSTICE SCALIA’s concurrence, post, at 8, and n. 7,
that federal law elsewhere defines “domestic violence” in more limited
terms: For example, a provision of the Immigration and Nationality Act
defines a “ ‘crime of domestic violence’ ” as “any crime of violence (as
defined by [18 U.S. C. §16])” committed against a qualifying relation. 8
U.S. C. §1227(a)(2)(E)(i). Our view that “domestic violence” encom-
passes acts that might not constitute “violence” in a nondomestic
context does not extend to a provision like this, which specifically
defines “domestic violence” by reference to a generic “crime of violence.”
  5 See also    A. Ganley, Understanding Domestic Violence, in Im-
proving the Health Care Response to Domestic Violence: A Re-
source Manual for Health Care Providers 18 (2d ed. 1996),
online at http://www.futureswithoutviolence.org/userfiles/file/HealthCare/
improving_healthcare_manual_1.pdf (physical forms of domestic violence
“may include spitting, scratching, biting, grabbing, shaking, shoving,
pushing, restraining, throwing, twisting, [or] slapping”); M. McCue,
Domestic Violence: A Reference Handbook 6 (1995) (noting that physi-
cal forms of domestic violence “may begin with relatively minor as-
saults such as painful pinching or squeezing”).
8                 UNITED STATES v. CASTLEMAN

                          Opinion of the Court

with approval in Johnson, the Seventh Circuit noted that
it was “hard to describe . . . as ‘violence’ ” “a squeeze of the
arm [that] causes a bruise.” Flores v. Ashcroft, 350 F.3d
666, 670 (2003). But an act of this nature is easy to de-
scribe as “domestic violence,” when the accumulation of
such acts over time can subject one intimate partner to the
other’s control. If a seemingly minor act like this draws
the attention of authorities and leads to a successful pros-
ecution for a misdemeanor offense, it does not offend
common sense or the English language to characterize the
resulting conviction as a “misdemeanor crime of domestic
violence.”
   JUSTICE SCALIA’s concurrence discounts our reference to
social-science definitions of “domestic violence,” including
those used by the organizations most directly engaged
with the problem and thus most aware of its dimensions.
See post, at 8–11. It is important to keep in mind, how-
ever, that the operative phrase we are construing is not
“domestic violence”; it is “physical force.” §921(a)(33)(A).
“Physical force” has a presumptive common-law meaning,
and the question is simply whether that presumptive
meaning makes sense in defining a “misdemeanor crime of
domestic violence.”6
   A third reason for distinguishing Johnson’s definition of
“physical force” is that unlike in Johnson—where a deter-
mination that the defendant’s crime was a “violent felony”
would have classified him as an “armed career criminal”—

——————
  6 The concurrence’s reliance on definitions of “domestic violence” in

other statutory provisions, see post, at 8, and n. 7, is similarly unper-
suasive. These other provisions show that when Congress wished to
define “domestic violence” as a type of “violence” simpliciter, it knew
how to do so. That it did not do so here suggests, if anything, that it did
not mean to. See, e.g., Custis v. United States, 511 U.S. 485, 492
(1994). This also answers the concurrence’s suggestion, post, at 10,
that our holding will somehow make it difficult for Congress to define
“domestic violence”—where it wants to—as requiring violent force.
                     Cite as: 572 U. S. ____ (2014)                 9

                          Opinion of the Court

the statute here groups those convicted of “misdemeanor
crimes of domestic violence” with others whose conduct
does not warrant such a designation. Section 922(g) bars
gun possession by anyone “addicted to any controlled
substance,” §922(g)(3); by most people who have “been
admitted to the United States under a nonimmigrant
visa,” §922(g)(5)(B); by anyone who has renounced United
States citizenship, §922(g)(7); and by anyone subject to a
domestic restraining order, §922(g)(8). Whereas we have
hesitated (as in Johnson) to apply the Armed Career
Criminal Act to “crimes which, though dangerous, are not
typically committed by those whom one normally labels
‘armed career criminals,’ ” Begay v. United States, 553
U.S. 137, 146 (2008), we see no anomaly in grouping
domestic abusers convicted of generic assault or battery
offenses together with the others whom §922(g) disquali-
fies from gun ownership.
   An additional reason to read the statute as we do is that
a contrary reading would have rendered §922(g)(9) inoper-
ative in many States at the time of its enactment. The
“assault or battery laws” under which “domestic abusers
were . . . routinely prosecuted” when Congress enacted
§922(g)(9), and under which many are still prosecuted
today, Hayes, 555 U.S., at 427, fall generally into two
categories: those that prohibit both offensive touching and
the causation of bodily injury, and those that prohibit only
the latter. See Brief for United States 36–38. Whether or
not the causation of bodily injury necessarily entails vio-
lent force—a question we do not reach—mere offensive
touching does not. See Johnson, 559 U.S., at 139–140. So
if offensive touching did not constitute “force” under
§921(a)(33)(A), then §922(g)(9) would have been ineffec-
tual in at least 10 States—home to nearly thirty percent of
the Nation’s population7—at the time of its enactment.
——————
 7 See   U. S. Census Bureau, Time Series of Intercensal State Popula-
10                UNITED STATES v. CASTLEMAN

                          Opinion of the Court

See post, at 6, and n. 5 (SCALIA, J., concurring in part and
concurring in judgment) (acknowledging that §922(g)(9)
would have been inapplicable in California and nine other
States if it did not encompass offensive touching); App. to
Brief for United States 10a–16a (listing statutes prohibit-
ing both offensive touching and the causation of bodily
injury, only some of which are divisible); cf. Hayes, 555
U.S., at 427 (rejecting an interpretation under which
“§922(g)(9) would have been ‘a dead letter’ in some two-
thirds of the States from the very moment of its enact-
ment”).
   In sum, Johnson requires that we attribute the com-
mon-law meaning of “force” to §921(a)(33)(A)’s definition of
a “misdemeanor crime of domestic violence” as an offense
that “has, as an element, the use or attempted use
of physical force.” We therefore hold that the requirement
of “physical force” is satisfied, for purposes of §922(g)(9),
by the degree of force that supports a common-law battery
conviction.
                             B
  Applying this definition of “physical force,” we conclude
that Castleman’s conviction qualifies as a “misdemeanor
crime of domestic violence.” In doing so, we follow the
analytic approach of Taylor v. United States, 495 U.S. 575
(1990), and Shepard v. United States, 544 U.S. 13 (2005).
We begin with Taylor’s categorical approach, under which
we look to the statute of Castleman’s conviction to deter-
mine whether that conviction necessarily “ha[d], as an
element, the use or attempted use of physical force, or the
threatened use of a deadly weapon,” §921(a)(33)(A).
  The Tennessee statute under which Castleman was
convicted made it a crime to “commi[t] an assault . . .
——————
tion Estimates: April 1, 1990 to April 1, 2000, online at http://www.cen-
sus.gov/popest/data/intercensal/st-co/files/CO-EST2001-12-00.pdf (esti-
mating state and national populations as of July 1, 1996).
                     Cite as: 572 U. S. ____ (2014)                    11

                          Opinion of the Court

against” a “family or household member”—in Castleman’s
case, the mother of his child. Tenn. Code Ann. §39–13–
111(b). A provision incorporated by reference, §39–13–
101, defined three types of assault: “(1) [i]ntentionally,
knowingly or recklessly caus[ing] bodily injury to another;
(2) [i]ntentionally or knowingly caus[ing] another to rea-
sonably fear imminent bodily injury; or (3) [i]ntentionally
or knowingly caus[ing] physical contact with another” in a
manner that a “reasonable person would regard . . . as
extremely offensive or provocative.” §39–13–101(a).
   It does not appear that every type of assault defined by
§39–13–101 necessarily involves “the use or attempted use
of physical force, or the threatened use of a deadly weapon,”
§921(a)(33)(A).      A threat under §39–13–101(2) may
not necessarily involve a deadly weapon, and the merely
reckless causation of bodily injury under §39–13–101(1)
may not be a “use” of force.8
   But we need not decide whether a domestic assault
conviction in Tennessee categorically constitutes a “mis-
demeanor crime of domestic violence,” because the parties
——————
  8 We  held in Leocal that “ ‘use’ requires active employment,” rather
“than negligent or merely accidental conduct.” 543 U.S., at 9. Al-
though Leocal reserved the question whether a reckless application of
force could constitute a “use” of force, id., at 13, the Courts of Appeals
have almost uniformly held that recklessness is not sufficient. See
United States v. Palomino Garcia, 606 F.3d 1317, 1335–1336 (CA11
2010); Jimenez-Gonzalez v. Mukasey, 548 F.3d 557, 560 (CA7 2008);
United States v. Zuniga-Soto, 527 F.3d 1110, 1124 (CA10 2008); United
States v. Torres-Villalobos, 487 F.3d 607, 615–616 (CA8 2007); United
States v. Portela, 469 F.3d 496, 499 (CA6 2006); Fernandez-Ruiz
v. Gonzales, 466 F.3d 1121, 1127–1132 (CA9 2006) (en banc); Garcia v.
Gonzales, 455 F.3d 465, 468–469 (CA4 2006); Oyebanji v. Gonzales, 418
F.3d 260, 263–265 (CA3 2005) (Alito, J.); Jobson v. Ashcroft, 326 F.3d
367, 373 (CA2 2003); United States v. Chapa-Garza, 243 F.3d 921, 926
(CA5 2001). But see United States v. Booker, 644 F.3d 12, 19–20 (CA1
2011) (noting that the First Circuit had not resolved the recklessness
issue under Leocal, but declining to extend Leocal’s analysis to
§922(g)(9)).
12             UNITED STATES v. CASTLEMAN

                      Opinion of the Court

do not contest that §39–13–101 is a “ ‘divisible statute,’ ”
Descamps v. United States, 570 U. S. ___, ___ (2013) (slip op.,
at 1). We may accordingly apply the modified categorical
approach, consulting the indictment to which Castleman
pleaded guilty in order to determine whether his convic-
tion did entail the elements necessary to constitute the
generic federal offense. Id., at ___ (slip op., at 1–2); see
Shepard, 544 U.S., at 26. Here, that analysis is straight-
forward: Castleman pleaded guilty to having “intentionally
or knowingly cause[d] bodily injury” to the mother of his
child, App. 27, and the knowing or intentional causation of
bodily injury necessarily involves the use of physical force.
   First, a “bodily injury” must result from “physical force.”
Under Tennessee law, “bodily injury” is a broad term: It
“includes a cut, abrasion, bruise, burn or disfigurement;
physical pain or temporary illness or impairment of the
function of a bodily member, organ, or mental faculty.”
Tenn. Code Ann. §39–11–106(a)(2) (1997). JUSTICE SCA-
LIA’s concurrence suggests that these forms of injury ne-
cessitate violent force, under Johnson’s definition of that
phrase. Post, at 3. But whether or not that is so—a
question we do not decide—these forms of injury do neces-
sitate force in the common-law sense.
   The District Court thought otherwise, reasoning that
one can cause bodily injury “without the ‘use of physical
force’ ”—for example, by “deceiving [the victim] into drink-
ing a poisoned beverage, without making contact of any
kind.” App. to Pet. for Cert. 41a. But as we explained in
Johnson, “physical force” is simply “force exerted by and
through concrete bodies,” as opposed to “intellectual force
or emotional force.” 559 U.S., at 138. And the common-
law concept of “force” encompasses even its indirect ap-
plication. “Force” in this sense “describ[es] one of the
elements of the common-law crime of battery,” id., at 139,
and “[t]he force used” in battery “need not be applied
directly to the body of the victim.” 2 W. LaFave, Substan-
                  Cite as: 572 U. S. ____ (2014)           13

                      Opinion of the Court

tive Criminal Law §16.2(b) (2d ed. 2003). “[A] battery may
be committed by administering a poison or by infecting
with a disease, or even by resort to some intangible sub-
stance,” such as a laser beam. Ibid. (footnote omitted)
(citing State v. Monroe, 121 N. C. 677, 28 S.E. 547 (1897)
(poison); State v. Lankford, 29 Del. 594, 102 A. 63 (1917)
(disease); Adams v. Commonwealth, 33 Va. App. 463, 534
S.E.2d 347 (2000) (laser beam)). It is impossible to cause
bodily injury without applying force in the common-law
sense.
   Second, the knowing or intentional application of force
is a “use” of force. Castleman is correct that under Leocal
v. Ashcroft, 543 U.S. 1 (2004), the word “use” “conveys the
idea that the thing used (here, ‘physical force’) has been
made the user’s instrument.” Brief for Respondent 37.
But he errs in arguing that although “[p]oison may have
‘forceful physical properties’ as a matter of organic chemis-
try, . . . no one would say that a poisoner ‘employs’ force or
‘carries out a purpose by means of force’ when he or
she sprinkles poison in a victim’s drink,” ibid. The “use
of force” in Castleman’s example is not the act of
“sprinkl[ing]” the poison; it is the act of employing poison
knowingly as a device to cause physical harm. That the
harm occurs indirectly, rather than directly (as with a kick
or punch), does not matter. Under Castleman’s logic, after
all, one could say that pulling the trigger on a gun is not a
“use of force” because it is the bullet, not the trigger, that
actually strikes the victim. Leocal held that the “use” of
force must entail “a higher degree of intent than negligent
or merely accidental conduct,” 543 U.S., at 9; it did not
hold that the word “use” somehow alters the meaning of
“force.”
   Because Castleman’s indictment makes clear that the
use of physical force was an element of his conviction, that
conviction qualifies as a “misdemeanor crime of domestic
violence.”
14            UNITED STATES v. CASTLEMAN

                     Opinion of the Court

                           III
 We are not persuaded by Castleman’s nontextual argu-
ments against our interpretation of §922(g)(9).
                              A
  First, Castleman invokes §922(g)(9)’s legislative history
to suggest that Congress could not have intended for the
provision to apply to acts involving minimal force. But to
the extent that legislative history can aid in the inter-
pretation of this statute, Castleman’s reliance on it is
unpersuasive.
  Castleman begins by observing that during the debate
over §922(g)(9), several Senators argued that the provision
would help to prevent gun violence by perpetrators of
severe domestic abuse. Senator Lautenberg referred to
“serious spousal or child abuse” and to “violent individu-
als”; Senator Hutchison to “ ‘people who batter their
wives’ ”; Senator Wellstone to people who “brutalize” their
wives or children; and Senator Feinstein to “severe and
recurring domestic violence.” 142 Cong. Rec. 22985–
22986, 22988. But as we noted above, see supra, at 2, the
impetus of §922(g)(9) was that even perpetrators of severe
domestic violence are often convicted “under generally
applicable assault or battery laws.” Hayes, 555 U.S., at
427. So nothing about these Senators’ isolated references
to severe domestic violence suggests that they would not
have wanted §922(g)(9) to apply to a misdemeanor assault
conviction like Castleman’s.
  Castleman next observes that §922(g)(9) is the product
of a legislative compromise. The provision originally
barred gun possession for any “crime of domestic violence,”
defined as any “felony or misdemeanor crime of violence,
regardless of length, term, or manner of punishment.” 142
Cong. Rec. 5840. Congress rewrote the provision to re-
quire the use of physical force in response to the concern
“that the term crime of violence was too broad, and could
                 Cite as: 572 U. S. ____ (2014)          15

                     Opinion of the Court

be interpreted to include an act such as cutting up a credit
card with a pair of scissors,” id., at 26675. See Hayes, 555
U.S., at 428. Castleman would have us conclude that
Congress thus meant “to narrow the scope of the statute to
convictions based on especially severe conduct.” Brief for
Respondent 24. But all Congress meant to do was address
the fear that §922(g)(9) might be triggered by offenses in
which no force at all was directed at a person. As Senator
Lautenberg noted, the revised text was not only “more
precise” than the original but also “probably broader.” 142
Cong. Rec. 26675.
                            B
   We are similarly unmoved by Castleman’s invocation of
the rule of lenity. Castleman is correct that our “construc-
tion of a criminal statute must be guided by the need for
fair warning.” Crandon v. United States, 494 U.S. 152,
160 (1990). But “the rule of lenity only applies if, after
considering text, structure, history, and purpose, there
remains a grievous ambiguity or uncertainty in the stat-
ute, such that the Court must simply guess as to what
Congress intended.” Barber v. Thomas, 560 U.S. 474, 488
(2010) (citation and internal quotation marks omitted).
That is not the case here.
                              C
  Finally, Castleman suggests—in a single paragraph—
that we should read §922(g)(9) narrowly because it impli-
cates his constitutional right to keep and bear arms. But
Castleman has not challenged the constitutionality of
§922(g)(9), either on its face or as applied to him, and the
meaning of the statute is sufficiently clear that we need
not indulge Castleman’s cursory nod to constitutional
avoidance concerns.
                     *    *   *
  Castleman’s conviction for having “intentionally or
16             UNITED STATES v. CASTLEMAN

                     Opinion of the Court

knowingly cause[d] bodily injury to” the mother of his
child qualifies as a “misdemeanor crime of domestic vio-
lence.” The judgment of the United States Court of Ap-
peals for the Sixth Circuit is therefore reversed, and the
case is remanded for further proceedings consistent with
this opinion.
                                            It is so ordered.
                 Cite as: 572 U. S. ____ (2014)            1

                     Opinion of SCALIA, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 12–1371
                         _________________


   UNITED STATES, PETITIONER v. JAMES ALVIN 

                 CASTLEMAN

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                       [March 26, 2014]


  JUSTICE SCALIA, concurring in part and concurring in
the judgment.
  I agree with the Court that intentionally or knowingly
causing bodily injury to a family member “has, as an
element, the use . . . of physical force,” 18 U.S. C.
§ §921(a)(33)(A)(ii), and thus constitutes a “misdemeanor
crime of domestic violence,” §922(g)(9). I write separately,
however, because I reach that conclusion on narrower
grounds.
                               I
  Our decision in Johnson v. United States, 559 U.S. 133
(2010), is the natural place to begin. Johnson is signifi-
cant here because it concluded that “the phrase ‘physical
force’ means violent force—that is, force capable of caus-
ing physical pain or injury to another person.” Id., at
140 (second emphasis added). This is an easy case if
the phrase “physical force” has the same meaning in
§921(a)(33)(A)(ii), the provision that defines “misdemeanor
crime of domestic violence” for purposes of §922(g)(9), as it
does in §924(e)(2)(B)(ii), the provision interpreted in John-
son, since it is impossible to cause bodily injury without
using force “capable of ” producing that result.
  There are good reasons to give the phrase Johnson’s
interpretation. One is the presumption of consistent
2              UNITED STATES v. CASTLEMAN

                      Opinion of SCALIA, J.

usage—the rule of thumb that a term generally means the
same thing each time it is used. Although the presump-
tion is most commonly applied to terms appearing in the
same enactment, e.g., IBP, Inc. v. Alvarez, 546 U.S. 21,
33–34 (2005), it is equally relevant “when Congress uses the
same language in two statutes having similar purposes,”
Smith v. City of Jackson, 544 U.S. 228, 233 (2005)
(plurality opinion); see also Northcross v. Board of Ed. of
Memphis City Schools, 412 U.S. 427, 428 (1973) (per
curiam). This case is a textbook candidate for application
of the Smith-Northcross branch of the rule. The “physical
force” clauses at issue here and in Johnson are worded in
nearly identical fashion: The former defines a “misde-
meanor crime of domestic violence” as an offense that
“has, as an element, the use or attempted use of physical
force,” §921(a)(33)(A)(ii), while the latter defines a “violent
felony” as an offense that “has as an element the use,
attempted use, or threatened use of physical force against
the person of another,” §924(e)(2)(B)(i). And both statutes
are designed to promote public safety by deterring a class
of criminals from possessing firearms.
   Respondent’s arguments fail to overcome the presump-
tion of consistent usage. In respondent’s view, “physical
force” cannot mean “any force that produces any pain
or bodily injury,” Brief for Respondent 25, because
§921(a)(33)(A)(ii) defines a violent crime and one can in-
flict all sorts of minor injuries—bruises, paper cuts,
etc.—by engaging in nonviolent behavior. Respondent
therefore reasons that §921(a)(33)(A)(ii) requires force capa-
ble of inflicting “serious” bodily injury. That requirement
is more demanding than both of the plausible mean-
ings of “physical force” we identified in Johnson: common-
law offensive touching (which Johnson rejected) and force
capable of causing physical pain or injury, serious or
otherwise. See 559 U.S., at 138–140. It would be surpas-
sing strange to read a statute defining a “misdemeanor
                    Cite as: 572 U. S. ____ (2014)                  3

                        Opinion of SCALIA, J.

crime of domestic violence” as requiring greater force than
the similarly worded statute in Johnson, which defined a
“violent felony,” and respondent does not make a convinc-
ing case for taking that extraordinary step.
  For these reasons, I would give “physical force” the same
meaning in §921(a)(33)(A)(ii) as in Johnson. The rest of
the analysis is straightforward. Because “intentionally or
knowingly caus[ing] bodily injury,” App. 27, categorically
involves the use of “force capable of causing physical pain
or injury to another person,” 559 U.S., at 140, respond-
ent’s 2001 domestic-assault conviction qualifies as a “mis-
demeanor crime of domestic violence” under §922(g)(9).1
I would reverse the judgment below on that basis and
remand for further proceedings.
                             II
   Unfortunately, the Court bypasses that narrower inter-
pretation of §921(a)(33)(A)(ii) in favor of a much broader
one that treats any offensive touching, no matter how
slight, as sufficient. That expansive common-law defini-
tion cannot be squared with relevant precedent or statu-
tory text.
   We have twice addressed the meaning of “physical force”
in the context of provisions that define a class of violent
crimes. Both times, we concluded that “physical force”
means violent force. In Johnson, we thought it “clear that
in the context of a statutory definition of ‘violent felony,’
the phrase ‘physical force’ means violent force.” Id., at
140. And we held that common-law offensive touching—
the same type of force the Court today holds does consti-
tute “physical force”—is not sufficiently violent to satisfy
——————
  1 Respondent argues at length that Tenn. Code Ann. §39–13–111(b)

(2013 Supp.) does not require the “use” of physical force, since it is
possible to cause bodily injury through deceit or other nonviolent
means. Brief for Respondent 30–42. The argument fails for the rea-
sons given by the Court. See ante, at 13.
4                UNITED STATES v. CASTLEMAN

                         Opinion of SCALIA, J.

the Armed Career Criminal Act’s “physical force” require-
ment. See id., at 140–144. Our analysis in Johnson was
premised in large part on our earlier interpretation of the
generic federal “crime of violence” statute, 18 U.S. C. §16.
In Leocal v. Ashcroft, 543 U.S. 1, 11 (2004), we observed
that §16(a)—which defines a “crime of violence” as “an
offense that has as an element the use, attempted use,
or threatened use of physical force against the person or
property of another”—comprehends “a category of vio-
lent, active crimes.” The textual similarity between
§921(a)(33)(A)(ii)’s “physical force” clause and the clauses
at issue in Johnson and Leocal thus raises the question:
Why should the same meaning not apply here?
   The Court gives four responses that merit discussion,
none of which withstands scrutiny. First, the Court in-
vokes the “ ‘settled principle of interpretation that, absent
other indication, “Congress intends to incorporate the
well-settled meaning of the common-law terms it uses.” ’ ”
Ante, at 4 (quoting Sekhar v. United States, 570 U. S. ___,
___ (2013) (slip op., at 3)). That principle is of limited
relevance, since the presumption of consistent statutory
meaning is precisely “other indication” that §921(a)(33)
(A)(ii) does not incorporate the common-law meaning.
Anyway, a more accurate formulation of the principle
cited by the Court is that when “ ‘a word is obviously
transplanted from another legal source, whether the
common law or other legislation, it brings the old soil with
it.’ ” Sekhar, supra, at ___ (slip op., at 3–4) (quoting
Frankfurter, Some Reflections on the Reading of Statutes,
47 Colum. L. Rev. 527, 537 (1947); emphasis added).
Section 921(a)(33)(A)(ii) was enacted after the statutes
involved in Johnson and Leocal,2 and its “physical force”
——————
  2 Section §921(a)(33)(A)(ii) was enacted in 1996. See §658, 110 Stat.

3009–371. The Armed Career Criminal Act provision interpreted in
Johnson was enacted in 1986, see §1402, 100 Stat. 3207–39, and the
                     Cite as: 572 U. S. ____ (2014)                   5

                         Opinion of SCALIA, J.

clause is quite obviously modeled on theirs.
  Second, the Court asserts that any interpretation of
“physical force” that excludes offensive touching “would
have rendered §922(g)(9) inoperative in many States at
the time of its enactment.” Ante, at 9. But there is no
interpretive principle to the effect that statutes must be
given their broadest possible application, and §922(g)(9)
without offensive touching would have had application in
four-fifths of the States. Although domestic violence was
“routinely prosecuted” under misdemeanor assault or bat-
tery statutes when Congress enacted §922(g)(9), United
States v. Hayes, 555 U.S. 415, 427 (2009), and such stat-
utes generally prohibited “both offensive touching and the
causation of bodily injury” or “only the latter,” ante, at 9, it
does not follow that interpreting “physical force” to mean
violent force would have rendered §922(g)(9) a practical
nullity. To the contrary, §922(g)(9) would have worked
perfectly well in 38 of the 48 States that had misdemeanor
assault or battery statutes at the time of §922(g)(9)’s
enactment. At that point, 19 States had statutes that
covered infliction of bodily injury but not offensive touch-
ing,3 and 19 more had statutes that prohibited both of
types of conduct, but did so in a divisible manner—thus
——————
“crime of violence” statute discussed in Leocal was enacted in 1984, see
§1001, 98 Stat. 2136.
  3 See Ala. Code §13A–6–22 (1995); Alaska Stat. §11.41.230 (1996);

Ark. Code Ann. §5–13–203 (1993); Colo. Rev. Stat. Ann. §18–3–204
(Westlaw 1996); Conn. Gen. Stat. §53a–61 (1996); Haw. Rev. Stat. Ann.
§707–712 (1994); Ky. Rev. Stat. Ann. §508.030 (Michie 1990); Minn.
Stat. §609.224 (Westlaw 1995); Miss. Code Ann. §97–3–7 (Westlaw
1995); Neb. Rev. Stat. §28–310 (1995); N. J. Stat. Ann. §2C:12–1 (West
1995); N. Y. Penal Law Ann. §120.00 (Westlaw 1995); N. D. Cent. Code
Ann. §12.1–17–01 (Westlaw 1995); Ohio Rev. Code Ann. §2903.13
(Lexis 1993); Ore. Rev. Stat. §163.160 (1991); 18 Pa. Cons. Stat. Ann.
§2701 (Westlaw 1995); S. D. Codified Laws §22–18–1 (1988); Vt. Stat.
Ann., Tit. 13, §1023 (1995); Wis. Stat. Ann. §940.19 (West Cum. Supp.
1995).
6                UNITED STATES v. CASTLEMAN

                         Opinion of SCALIA, J.

making it possible to identify the basis for a conviction by
inspecting charging documents and similar materials, see
Descamps v. United States, 570 U. S. ___, ___ (2013) (slip
op., at 5–8).4 That leaves only 10 States whose misde-
meanor assault or battery statutes (1) prohibited offensive
touching, and (2) were framed in such a way that offensive
touching was indivisible from physical violence.5 The fact
that §922(g)(9) would not have applied immediately in 10
States is hardly enough to trigger the presumption against
ineffectiveness—the idea that Congress presumably does
not enact useless laws. Compare Hayes, supra, at 427
(rejecting an interpretation that supposedly would have
rendered §922(g)(9) “ ‘a dead letter’ in some two-thirds of
the States”). I think it far more plausible that Congress
enacted a statute that covered domestic-violence convic-
tions in four-fifths of the States, and left it to the handful
of nonconforming States to change their laws (as some
have), than that Congress adopted a meaning of “domestic
violence” that included the slightest unwanted touching.
——————
  4 See Ariz. Rev. Stat. Ann. §13–1203 (Westlaw 1995); Del. Code Ann.,

Tit. 11, §§601, 611 (1995); Fla. Stat. §784.03 (Westlaw 1995); Ga. Code
Ann. §16–5–23 (1996); Idaho Code §18–903 (Westlaw 1996); Ill. Comp.
Stat., ch. 720, §5/12–3 (West 1994); Ind. Code §35–42–2–1 (Michie
1994); Iowa Code §708.1 (Westlaw 1996); Kan. Stat. Ann. §21–3142
(1995); Me. Rev. Stat. Ann., Tit. 17–A, §207 (Westlaw 1996); Mo. Rev.
Stat. §565.070 (Westlaw 1996); Mont. Code Ann. §45–5–201 (1995);
N. H. Rev. Stat. Ann. §631:2–a (West 1996); N. M. Stat. Ann. §§30–3–4,
30–3–5 (Westlaw 1996); Tenn. Code Ann. §39–13–101 (1991); Tex.
Penal Code Ann. §22.01 (Westlaw 1996); Utah Code Ann. §76–5–102
(Lexis 1995); W. Va. Code Ann. §61–2–9 (Lexis 1992); Wyo. Stat. Ann.
§6–2–501 (1996).
  5 See Cal. Penal Code Ann. §242 (Westlaw 1996); La. Rev. Stat. Ann.

§14:33 (Westlaw 1996); Mass. Gen. Laws, ch. 265, §13A (West 1994);
Mich. Comp. Laws §750.81 (1991); Nev. Rev. Stat. Ann. §200.481 (West
Cum. Supp. 1995); N. C. Gen. Stat. Ann. §14–33 (Lexis 1993); Okla.
Stat., Tit. 21, §642 (West 1991); R. I. Gen. Laws §11–5–3 (Michie
1994); Va. Code Ann. §18.2–57 (Michie 1996); Wash. Rev. Code Ann.
§9A.36.041 (Michie 1994).
                       Cite as: 572 U. S. ____ (2014)                   7

                           Opinion of SCALIA, J.

   Third, the Court seizes on the one and only meaningful
distinction between §921(a)(33)(A)(ii) and the other provi-
sions referred to above: that it defines a violent “misde-
meanor” rather than a “violent felony” or an undifferentiated
“crime of violence.” Ante, at 5–6. We properly take
account of the term being defined when interpreting “an
unclear definitional phrase.” United States v. Stevens, 559
U.S. 460, 474 (2010); but see Babbitt v. Sweet Home
Chapter, Communities for Great Ore., 515 U.S. 687, 717–
719 (1995) (SCALIA, J., dissenting). But when we do so, we
consider the entire term being defined, not just part of it.
Here, the term being defined is “misdemeanor crime of
domestic violence.” Applying the term-to-be-defined canon
thus yields the unremarkable conclusion that “physical
force” in §921(a)(33)(A)(ii) refers to the type of force in-
volved in violent misdemeanors (such as bodily-injury
offenses) rather than nonviolent ones (such as offensive
touching).
   Fourth, and finally, the Court seeks to evade Johnson
and Leocal on the ground that “ ‘domestic violence’ encom-
passes a range of force broader than that which con-
stitutes ‘violence’ simpliciter.” Ante, at 6, n. 4. That is
to say, an act need not be violent to qualify as “domestic
violence.” That absurdity is not only at war with the
English language, it is flatly inconsistent with defini-
tions of “domestic violence” from the period surrounding
§921(a)(33)(A)(ii)’s enactment. At the time, dictionaries
defined “domestic violence” as, for instance, “[v]iolence
between members of a household, usu. spouses; an assault
or other violent act committed by one member of a house-
hold against another,” Black’s Law Dictionary 1564 (7th
ed. 1999), and “[v]iolence toward or physical abuse of one’s
spouse or domestic partner,” American Heritage Diction-
ary 534 (4th ed. 2000).6 Those definitions, combined with
——————
 6 Definitions   of “physical force” from the same period are also at odds
8                 UNITED STATES v. CASTLEMAN

                          Opinion of SCALIA, J.

the absence of “domestic violence” entries in earlier dic-
tionaries, see, e.g., Black’s Law Dictionary 484 (6th ed.
1990); American Heritage Dictionary 550 (3d ed. 1992),
make it utterly implausible that Congress adopted a “term
of art” definition “encompassing acts that one might not
characterize as ‘violent’ in a nondomestic context,” ante,
at 7.
   The Court’s inventive, nonviolent definition fares no
better when judged against other accepted sources of
meaning. Current dictionaries give “domestic violence”
the same meaning as above: ordinary violence that occurs
in a domestic context. See, e.g., American Heritage Dic-
tionary 533 (5th ed. 2011) (“[p]hysical abuse of a house-
hold member, especially one’s spouse or domestic partner”).
The same goes for definitions of “domestic violence”
found in other federal statutes.7 Indeed, Congress defined
“crime of domestic violence” as a “crime of violence” in
another section of the same bill that enacted §921(a)
(33)(A)(ii). See §350(a), 110 Stat. 3009–639, codified at
8 U.S. C. §1227(a)(2)(E)(i).
   The Court ignores these authorities and instead bases
its definition on an amicus brief filed by the National
Network to End Domestic Violence and other private

——————
with the Court’s nonviolent interpretation of that phrase. See Black’s
Law Dictionary 656 (7th ed. 1999) (“[f]orce consisting in a physical act,
esp. a violent act directed against a robbery victim”); id., at 1147 (6th
ed. 1990) (“[f]orce applied to the body; actual violence”).
   7 See, e.g., 18 U.S. C. §2261(a)(1) (defining as “[i]nterstate domestic

violence” certain “crime[s] of violence”); §3561(b) (“The term ‘domestic
violence crime’ means a crime of violence . . . in which the victim or
intended victim is the [defendant’s] spouse” or other qualifying rela-
tion); 25 U.S. C. A. §1304(a)(2) (“The term ‘domestic violence’ means
violence committed by a current or former spouse or” other qualifying
relation); 42 U.S. C. A. §13925(a)(8) (Sept. 2013 Supp.) (“The term
‘domestic violence’ includes felony or misdemeanor crimes of violence
committed by a current or former spouse” or other qualifying relation).
                      Cite as: 572 U. S. ____ (2014)                       9

                           Opinion of SCALIA, J.

organizations,8 and two publications issued by the De-
partment of Justice’s Office on Violence Against Women.
The amicus brief provides a series of definitions—drawn
from law-review articles, foreign-government bureaus, and
similar sources—that include such a wide range of nonvio-
lent and even nonphysical conduct that they cannot possi-
bly be relevant to the meaning of a statute requiring
“physical force,” or to the legal meaning of “domestic vio-
lence” (as opposed to the meaning desired by private and
governmental advocacy groups). For example, amici’s
definitions describe as “domestic violence” acts that “hu-
miliate, isolate, frighten, . . . [and] blame . . . someone”;
“acts of omission”; “excessive monitoring of a woman’s
behavior, repeated accusations of infidelity, and control-
ling with whom she has contact.” Brief for National
Network to End Domestic Violence et al. as Amici Curiae
5–8, and nn. 7, 11. The offerings of the Department
of Justice’s Office on Violence Against Women are
equally capacious and (to put it mildly) unconventional.
Its publications define “domestic violence” as “a pattern
of abusive behavior . . . used by one partner to gain
or maintain power and control over another,” including
“[u]ndermining an individual’s sense of self-worth,”
“name-calling,” and “damaging one’s relationship with
his or her children.” See, e.g., Domestic Violence, online
at http://www.ovw.usdoj.gov/domviolence.htm (all Internet
materials as visited Mar. 21, 2014, and available in the
Clerk of Court’s case file).9
——————
  8 The  other organizations on the brief are the National Domestic
Violence Hotline, the Domestic Violence Legal Empowerment and
Appeals Project, Legal Momentum, and innumerable state organiza-
tions against domestic violence.
   9 The Court refers in a footnote to two additional social-science defini-

tions, neither of which aids the Court’s cause. See ante, at 7, n. 5. The
first is drawn from a health-care manual that provides “a behavioral
definition of domestic violence . . . rather than a legal definition, since a
10                UNITED STATES v. CASTLEMAN

                          Opinion of SCALIA, J.

   Of course these private organizations and the Depart-
ment of Justice’s (nonprosecuting) Office are entitled to
define “domestic violence” any way they want for their
own purposes—purposes that can include (quite literally)
giving all domestic behavior harmful to women a bad
name. (What is more abhorrent than violence against
women?) But when they (and the Court) impose their all-
embracing definition on the rest of us, they not only
distort the law, they impoverish the language. When
everything is domestic violence, nothing is. Congress will
have to come up with a new word (I cannot imagine what
it would be) to denote actual domestic violence.
   Although the Justice Department’s definitions ought to
be deemed unreliable in toto on the basis of their extrava-
gant extensions alone (falsus in uno, falsus in omnibus),
the Court chooses to focus only upon the physical actions
that they include, viz., “[h]itting, slapping, shoving, grab-
bing, pinching, biting, [and] hair pulling.” Ibid. None of
those actions bears any real resemblance to mere offensive
touching, and all of them are capable of causing physical
pain or injury. Cf. Johnson, 559 U.S., at 143 (identifying
“a slap in the face” as conduct that might rise to the level
of violent force). And in any event, the Department of
Justice thankfully receives no deference in our interpreta-
——————
behavioral definition is more comprehensive and more relevant to the
health care setting.” A. Ganley, Understanding Domestic Violence, in
Improving the Health Care Response to Domestic Violence: A Resource
Manual for Health Care Providers 18 (2d ed. 1996) (emphasis added),
online at http://www.futureswithoutviolence.org/userfiles/file/HealthCare/
improving_healthcare_manual_1.pdf. Here, of course, we are concerned
with the less comprehensive legal definition. The second definition
referred to in the footnote equates domestic violence with “overt vio-
lence,” which in its least serious form consists of “painful pinching or
squeezing.” M. McCue, Domestic Violence: A Reference Handbook 6
(1995) (emphasis added). That meaning is consistent with Johnson’s
definition of “physical force,” but it plainly does not include harmless
offensive touching.
                     Cite as: 572 U. S. ____ (2014)                   11

                          Opinion of SCALIA, J.

tion of the criminal laws whose claimed violation the
Department of Justice prosecutes. See Gonzales v. Ore-
gon, 546 U.S. 243, 264 (2006) (citing Crandon v. United
States, 494 U.S. 152, 177 (1990) (SCALIA, J., concurring in
judgment)). The same ought to be said of advocacy organ-
izations, such as amici, that (unlike dictionary publishers)
have a vested interest in expanding the definition of “do-
mestic violence” in order to broaden the base of individuals
eligible for support services.10
                        *     *     *
  This is a straightforward statutory-interpretation case
that the parties and the Court have needlessly complicated.
Precedent, text, and common sense all dictate that the
term “physical force,” when used to define a “misdemeanor
crime of domestic violence,” requires force capable of caus-
ing physical pain or bodily injury.




——————
  10 See, e.g., National Network to End Domestic Violence, Reauthorize

The Family Violence Prevention and Services Act 1 (Sept. 22, 2010)
(advocating the expansion of a program assisting victims of domestic
violence to include victims of “dating violence” and thereby “ensure that
all victims in danger can access services”), online at http://nnedv.org/
downloads/Policy/FVPSA_fact_sheet_9-22-10.pdf.
                 Cite as: 572 U. S. ____ (2014)            1

                ALITO, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 12–1371
                          _________________


   UNITED STATES, PETITIONER v. JAMES ALVIN 

                 CASTLEMAN

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                        [March 26, 2014]


   JUSTICE ALITO, with whom JUSTICE THOMAS joins,
concurring in the judgment.
   The decision in this case turns on the meaning of the
phrase “has, as an element, the use . . . of physical force.”
18 U.S. C. §921(a)(33)(A)(ii). In Johnson v. United States,
559 U.S. 133 (2010), the Court interpreted the very same
language and held that “physical force” means “violent
force.” Id., at 140. I disagreed and concluded that the
phrase incorporated the well-established meaning of
“force” under the common law of battery, which did not
require violent force. See id., at 146 (dissenting opinion).
   The Court of Appeals in the present case understand-
ably followed the reasoning of Johnson, but now this Court
holds that Johnson actually dictates that the identical
statutory language be interpreted in exactly the same way
that the Johnson majority rejected. See ante, at 5.
   In my view, the meaning of the contested statutory
language is the same now as it was four years ago in
Johnson, and therefore, for the reasons set out in my
Johnson dissent, I would not extend the reasoning of
Johnson to the question presented here, on which the
Johnson Court specifically reserved judgment. 559 U.S.,
at 143–144.